Exhibit 99.1 ELBIT IMAGING LTD. CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2010 ELBIT IMAGING LTD. CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2010 Contents Page Report of independent registered public accounting firm F-2 Consolidated Financial Statements: Balance sheets F-3 - F-4 Statements of Income F-5 Statements of Comprehensive income F-6 Statements of changes in shareholders' equity F-7 - F-9 Statements of cash flows F-10 - F-12 Notes to the consolidated financial statements F-13 - F-146 Appendix F-147 F - 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Elbit Imaging Ltd. Tel-Aviv, Israel We have audited the accompanying consolidated balance sheets of Elbit Imaging Ltd. and its subsidiaries (the "Company") as of December 31, 2010 and 2009, and the related consolidated statements of income, statements of comprehensive income, shareholders' equity and cash flows for each of the three years in the period ended December 31, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We did not audit the financial statements of certain subsidiaries, whose revenues included in consolidation constitute 8% of total consolidated revenues for the year ended December 31, 2008.We also did not audit the financial statements of an associate accounted for by the equity method, the Company’s investments in which as of December 31, 2010 and 2009 amounted to NIS 21 million and NIS 26.5 million, respectively, and the Company's share in its losses amounted to NIS 4 million, NIS 4.9 million and NIS 3.0 million for each of the three years in the period ended December 31, 2010, respectively.The financial statements of those subsidiaries and associate were audited by other auditors, and our opinion, insofar as it relates to the amounts relating to those subsidiaries and associate, is based on the reports of the other auditors on consolidated financial statements which include those subsidiaries, and on the reports of the other auditors on the financial statements of the associate, which were furnished to us. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statements presentation.We believe that our audits and the reports of the other auditors provide a reasonable basis for our opinion. In our opinion, based on our audits and the reports of the other auditors, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Elbit Imaging Ltd. and its subsidiaries as of December 31, 2010 and 2009, and the consolidated results of their operations, other comprehensive income, and their cash flows for each of the three years in the period ended December 31, 2010, in accordance with International Financial Reporting Standards ("IFRS") as issued by the International Accounting Standards Board ("IASB"). As discussed in Note 23B, claims have been filed against Group companies for some of which petitions have been applied to certify as class actions suits. /s/ Brightman Almagor Zohar & Co. Brightman Almagor Zohar & Co. Certified Public Accountants A member firm of Deloitte Touche Tohmatsu Tel-Aviv, Israel April 14, 2011 F - 2 ELBIT IMAGING LTD. CONSOLIDATED BALANCE SHEETS December 31 Convenience translation (note 2D) Note (in thousand NIS) US$'000 Current Assets Cash and cash equivalents Short-term deposits and investments (4) Trade accounts receivables (5) Other receivables (6) Prepayments and other assets (7) Inventories Trading property (8) Assets related to discontinued operation (29) - - Non-Current Assets Deposits, loans and other long-term balances (9) Investments in associates (10) Property, plant and equipment (12) (*)1,787,720 Investment property (13) (**)99,881 Other assets and deferred expenses (14) (*)22,291 Intangible assets (15) (*) Retrospective application of accounting policy for classification of leases of land (see note 2AG). (**) Change in accounting policy of measurement of investment property (see note 2O). The accompanying notes to the financial statements constitute an integral part thereof. F - 3 ELBIT IMAGING LTD. CONSOLIDATED BALANCE SHEETS December 31 Convenience translation (note 2D) Note (in thousand NIS) US$'000 Current Liabilities Short-term credits (16) Suppliers and service providers Payables and other credit balances (17) Other liabilities (18) Liabilitiesrelated to discontinued operation (29) Non-Current Liabilities Borrowings (19) (*)4,347,333 Other financial liabilities (20) Other liabilities (21) Deferred taxes (22) (**)41,974 Commitments, Contingencies, Liens and Collaterals (23) Shareholders' Equity (24) Share capital and share premium Reserves ) ) ) Retained earnings (*/**)433,334 Treasury stock ) ) ) Attributable to equity holders of the Company Non Controlling interest (**)1,201,721 (*) Retrospective application of accounting policy for classification of leases of land (see note 2AG). (**) Change in accounting policy of measurement of investment property (see note 2O). Doron Moshe Chief Financial Officer Dudi Machluf Co-CEO Ran Shtarkman Co-CEO Approved by the Board of Directors on: April 14, 2011 The accompanying notes to the financial statements constitute an integral part thereof. F - 4 ELBIT IMAGING LTD. CONSOLIDATED STATEMENTS OF INCOME December 31 Convenience translation (note 2D) Note (in thousand NIS) US$'000 (Except for per-share data) Revenues and gains Gain from bargain purchase - - Gain from sale of real estate assets - - Gain from changes of shareholding in subsidiaries (26C) - - Commercial centers (26A) Gain from fair value adjustment of investment property (**)3,423 - Investment property rental income - - Hotels operations and management (26B) Sale of medical systems Sale of fashion merchandise and other Expenses and losses Commercial centers (26D) (**)431,667 Investment property expenses (26E) - - Hotels operations and management (26F) (*)355,049 Cost and expenses of medical systems operation (26G) Cost of fashion merchandise and other (26H) Research and development expenses (26I) General and administrative expenses (26J) Share in losses of associates, net Financial expenses (26K) Financial income (26L) Change in fair value of financial instruments measured at fair value through profit and loss (26M & 2AG(1)e) ) Impairments, charges and other expenses, net (26N) Profit (loss) before income taxes ) ) Income taxes (tax benefit) (22) ) Profit (loss) from continuing operations ) ) Profit from discontinuedoperation, net (29) Profit (loss) for the year ) ) Attributable to: Equity holders of the Company ) ) Non-controlling interest ) ) ) Earnings per share - (in NIS) (26O) Basic earnings per share: From continuing operation ) ) From discontinued operation ) ) Diluted earnings per share: From continuing operation ) ) From discontinued operation ) ) (*) Retrospective application of accounting policy for classification of leases of land (see note 2AG). (**) Change in accounting policy of measurement of investment property (see note 2O). The accompanying notes to the financial statements constitute an integral part thereof. F - 5 ELBIT IMAGING LTD. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME December 31 Convenience translation (note 2D) (in thousand NIS) US$'000 Profit (loss) for the period ) ) Exchange differences arising from translation of foreign operations ) ) ) Exchange differences attributable to realization of foreign operations ) - - ) Gain (loss) from cash flow hedge ) ) Gain (loss) from available for sale investments ) ) ) Income taxes( tax benefits) (see note 22) Comprehensive income (loss) Attributable to: Equity holders of the Company ) Non-controlling interest ) The accompanying notes to the financial statements constitute an integral part thereof. F - 6 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (CONT.) Attributable to the shareholders of the Company Share capital Share premium Hedging and available for sale reserves Stock-based compensation reserve Foreign currency translation reserve Retained earnings Grossamount Treasury stock Loans to employees to acquire Company shares Attributable to share-holders of the company Non Controlling interest Total shareholders' equity (In thousand NIS) Balance - January 1, 2008 ) ) Effect of change in accounting policy of measurement of investment property - Effect of change in accounting policy for classification of lease of land - ) ) - - ) - ) As restarted ) ) Profit (loss) for the year - ) Other Comprehensive income(loss) - - ) - ) - ) - - ) ) ) Investments of the minority in a subsidiary - Purchase of minority interest - ) ) Dividend paid - ) ) - - ) - ) Dividend paid to the minority by a subsidiary - ) ) Repayment of loans as a result of the realization by employees of rights to shares - Employees share premium - 16 - 16 - ) - - Stock-based compensation expenses - Balance - December 31, 2008 ) ) ) - The accompanying notes to the financial statements constitute an integral part thereof. F - 7 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (CONT.) Attributable to the shareholders of the Company Share capital Share premium Hedging and available for sale reserves Stock-based compensation reserve Foreign currency translation reserve Retained earnings Grossamount Treasury stock Loans to employees to acquire Company shares Attributable to share-holders of the company Non Controlling interest Total shareholders' equity (In thousand NIS) Balance - January 1, 2009 ) ) ) - Profit (loss) for the year - ) ) - - ) ) ) Other Comprehensive income(loss) - Stock-based compensation expenses - Initially consolidated subsidiary - Issuance of shares to the non-controlling interest by a subsidiary - Exercise of shares by employees 6 - ) - Equity component of convertible debentures Purchase of the non-controlling interest Balance - December 31, 2009 ) ) ) - The accompanying notes to the financial statements constitute an integral part thereof. F - 8 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (CONT.) Attributable to the shareholders of the Company Share capital Share premium Hedging and available for sale reserves Stock-based compensation reserve Foreign currency translation reserve Retained earnings Grossamount Treasury stock Loans to employees to acquire Company shares Attributable to share-holders of the company Non Controlling interest Total shareholders' equity (In thousand NIS) Balance - January 1, 2010 ) ) ) - Profitfor the year - Other Comprehensive income(loss) - - - ) - ) - - ) ) ) Purchase ofCompany's shares by a subsidiary - ) - ) - ) Issuance of shares to non controlling interest of subsidiary - - ) - - - ) - - ) ) Purchase by non controlling interest - Initially consolidated subsidiary - Exercise of shares by employees 13 - ) - Employee stocks expired - - ) - Stock-based compensation expenses - Balance - December 31, 2010 ) ) ) - Convenience translation into US$'000 (note 2D) Balance - January 1, 2010 ) ) ) - Profitfor the year - Comprehensive income (loss) - - - ) - ) - - ) ) ) Purchase of Company's shares by a subsidiary - ) - ) - ) Issuance of shares to non controlling interest of subsidiary - - ) - - - ) - - ) ) Purchase by non controlling interest - Initially consolidated subsidiary - Exercise of shares by employees 4 - ) - Employee stocks expired - - ) - Stock-based compensation expenses - Balance - December 31, 2010 ) ) ) - The accompanying notes to the financial statements constitute an integral part thereof. F - 9 ELBIT IMAGING LTD. CONSOLIDATED STATEMENT OF CASH FLOWS December 31 Convenience translation (note 2D) (in thousand NIS) US$'000 CASH FLOWS FROM OPERATING ACTIVITIES Profit(loss) for the year (**)(651,005
